            Case 3:19-cr-00008-VLB Document 194 Filed 07/01/20 Page 1 of 3




                                 UNITED STATES DISTRICT COURT
                                   DISTRICT OF CONNECTICUT

------------------------------------------------------x
                                                      :
UNITED STATES OF AMERICA                              :       Crim. No. 3:19CR8(VLB)(WIG)
                                                      :
                     v.                               :
                                                      :
            Meem Jannat                               :           July 1, 2020
                                                      :
------------------------------------------------------x

               FINDINGS AND RECOMMENDATION ON A PLEA OF GUILTY




        The captioned matter was referred to the undersigned by United States

District Judge Vanessa L. Bryant, and a hearing was conducted on July 1,

2020, in open court and on the record, with the written consent of the

defendant, counsel for the defendant and counsel for the United States,

regarding the defendant’s request to enter a plea of “Guilty” to Count Five

of    the     Superseding Indictment                  charging      her    with   Conspiracy to

Commit Bank Fraud, in violation of 18 U.S.C. § 1349.                      Based     upon        the

answers            given         by          the defendant        under    oath   and      in    the

presence        of     counsel;        the     remarks of defense counsel and counsel for

the government; and the written representations in the plea agreement and

the plea petition; I find the following:


•       that the defendant is competent to plead;

•       that she understands the charges against her;

•       that she knows she has the right to be represented by counsel at trial and
        at


                                                          1
        Case 3:19-cr-00008-VLB Document 194 Filed 07/01/20 Page 2 of 3




every other stage of the proceeding, and is satisfied with her current counsel;

•     that she understands her right to trial, including the right to confront

and cross-examine adverse witnesses, to be protected from compelled

self-incrimination, to testify and present evidence, and to compel the

attendance of witnesses;

•     that she knows the maximum possible sentence including the maximum

possible terms of imprisonment and supervised release, the mandatory minimum

terms of imprisonment and supervised release, the maximum potential fine that

could be imposed and the resulting forfeiture set forth in the plea agreement;

•     that she knows that the Court is obligated to consider the advisory

sentencing   guidelines    range,   possible departures under the sentencing

guidelines, and other sentencing factors under applicable sentencing law, and

that any factual disputes at sentencing will be resolved by the Court by a

preponderance of the evidence;

•     that she understands the potential immigration consequences and the

other collateral consequences of a felony conviction;

•     that she knows she will not be permitted to withdraw her plea of guilty

if the sentence imposed is other than she anticipates;

•     that she understands her right to appeal;

•     that there is a factual basis for the defendant’s plea; and

•     that the defendant’s waiver of rights and plea of guilty have been

knowingly and voluntarily made and not coerced.




                                         2
        Case 3:19-cr-00008-VLB Document 194 Filed 07/01/20 Page 3 of 3




      The Court conducted this hearing by video conference, pursuant to section

15002 of the Coronavirus Aid, Relief, and Economic Security Act (“CARES Act”),

P.L. 116-136, 134 Stat. 281 (Mar. 27, 2020). The Court finds that proceeding by

video is appropriate as to the felony change of plea hearing, pursuant to Section

15002(b)(2)(A). Specifically, the Court finds:


1.       The Chief Judge of this Court has made findings that “felony pleas under

Rule 11 of the Federal Rules of Criminal Procedure ... cannot be conducted in

person without seriously jeopardizing public health and safety.”

2.       The plea in this case cannot be further delayed without serious harm to

the interests of justice, for the reasons set forth in more detail on the record in

open court today.

3.       The defendant consented to proceed by video, after consultation with

counsel.

       The Court also finds that, to the extent the requirements of 18 U.S.C. § 3771

 apply in this matter, the government has met its obligations under that provision.

       Accordingly, I hereby RECOMMEND that the defendant’s plea of guilty be

accepted.


      Dated this 1st day of July, 2020, at Bridgeport, Connecticut.



                                        /s/ William I. Garfinkel, USMJ


                                        William I. Garfinkel,
                                        United States Magistrate Judge



                                           3
